Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 1 of 26                                                    PageID #: 8
                                                                 L

                                                                 ;l:
                                                                 i:
                                                              :r.
                                                                             ',$ï{;mffi$fiìoo
                                                                       ..


                                                              Ì.
                                                              i:'
                                                                       ,

 MICHAEL JAY GREEN 4451                                      l

                                                             !-
 841 Bishop Street, Suite 2201
 Honolulu, Hawaii 96813
                                                             ,,             l$19 &f,,S          âg       pf{ 3r Sg
 Telephone: (808) 521-3336
                                                                                 r.
                                                                                 ìT
                                                                                      l
                                                                                            f
                                                                                             r1¡{
                                                                                               tt                 Jt
                                                                                                                 ¡lì

 Fax: (808) 566-0347                                                                      ',çLrf,Ít.i;



 GLENN H.   UESUGI             4865
 841 Bishop Street, Suite 2201
 Honolulu, Hawaii 96813
 Telephone: (808) 521-3336
 Fax: (808) 566-0347

 Attomeys for Plaintiff
 SUSANA R. CASAQUIT

                      IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                      STATE OF HAV/AII

 SUSANA R. CASAQUIT,             )                 crvrr.   No.              1q-1-              17 g        4-         0   g      JHA
                                 )                 [Non-Motor Vehicle Tort]
            Plaintiff,           )
                                 )                 COMPLAINT; DEMAND FOR JURY
        vs.                      )                 TRIAL; SUMMONS
                                 )
 HAWAII MEDICAL SERVICE          )
 ASSOCIATION; AND DOE DEFENDANTS )
 1-100,                          )
                                 )
            Defendants.          )
                                 )

                                        COMPLAINT

          COMES NOV/, Plaintiff SUSANA R. CASAQUIT (hereinafter "Plaintiff

 CASAQUIT"), by and through her attorneys, Michael Jay Green and Glenn H. Uesugi, and for

 Complaint againstDefendants HAWAII MEDICAL SERVICE ASSOCIATION (hereinafter

 "Defendant HMSA"); AND DOE DEFENDANTS l-100, alleges and avers as follo'rs:

          1.     Plaintiff CASAQUIT is a resident of the County of Honolulu, State of Ftawaii.

          2.     Defendant HMSA is and was at all times relevant herein an entity doing



                                                                                 t do treæbv ærüry                 $atflì¡s     ie a fu$,   tnn'   and

                                                                                                         oiûrä onginalør file in 'rtris offtæ
                                          Exhibit A                              äñ.tt *pv
                                                                                                           \tt
                                                                                                 C¡ätt                 çflrt,         Circult
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 2 of 26                        PageID #: 9




 business in the County of Honolulu, State of Hawaii.

          3.      The employees, agents, associates, and/or representatives of Defendant

 HMSA and others who held themselves out as being employees, agents, associates, and/or

 represenfatives of Defendant HMSA were acting within the scope of such relationship.

 Defendant HMSA is therefore liable for all of the acts and/or omissions of its employees, agents

 and{or putative employees under the doctrine of respondeat superior, or are otherwise vicariously


 liable for their acts and omissions under principal/agent or master/servant principles.

          4.      The employees, agents, associates, and/or representatives of Defendant

 HMSA were acting under the actual and/or apparent authority anilor agency of Defendant

 HMSA. Therefore, Defendant HMSA is liable for all acts and/or omissions of the employees,

 agents, associates, and/or representatives of Defendant HMSA under the theory of apparent

 authority/agency, or is otherwise vicariously liable for its acts and omissions under the theory   of

 apparent authority/agency, or is otherwise vicariously liable for its acts and omissions under the

 theory of apparent authority/agency.

           5.     Plaintiff is ignorant of the true names and capacities of Defendants sued herein

 as DOE   DEFENDANTS l-100 and therefore sue said Defendants by such fictitious names.

 Plaintiffs will amend their Complaint to allege their true names and thereon allege that each of

 the fictitiously named Defendants are responsible in some manner for the occtrrences herein

 alleged, and that Plaintiffs' damages, as herein alleged, were proximately caused by their

 conduct. Plaintiffhas made good faith and diligent efforts to identify said Defendants, including

 interviewing individuals with knowledge of the claims herein. Plaintiff is informed and believe

 and therefore allege   thatatall times herein mentioned, Defendants, and each of them, were the


                                                   2
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 3 of 26                       PageID #: 10




 agents, servants and employees of each of the other Defendants herein, and were acting with the

 permission and consent and within the course and scope of said agency and employment.

            6.      On Novemb er 14,   lgg4,Plaintiff CASAQUT began her employment with

 Defendant HMSA as an HMO (Flealth Medical Organization) Provider Representative, Grade 9.

            7.      The manager of Provider Services Field Representative Unit was Mr. Carl

  Omori.

             8.     Plaintiff CASAQUIT'S job responsibilities included:

                    a.     Developing and maintaining apositive working relationship between the

  HMO providers and HMSA       as needed   to maintain provider participation

                    b.     Ensure compliance'with all HMSA policies and programs that      will

  directly benefit and enhance the general membership of HMSA

                    c.     Duties performed under minimal supervision.

             g.     Plaintiff CASAQUIT'S essential duties and functions were:

                    a.     Responsibilif for meeting with providers to explain, negotiate and

  secure   multþle HMSA participating agreements that will directly benefit HMSA's general

  membership;

                    b.     Successfirl negotiations in securing signed agreements that will reduce

  health care costs for HMSA members and allow for competitive health pricing.

                    c.     Conduct freld visits to providers in assigned areas at an appropriate

  frequency as assigned.

                    d.     Field visits shall be comprehensive in nature with emphasis on personal

  contact with key providers and addressing issues concerns of mutual benefits to providers and


                                                     3
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 4 of 26                           PageID #: 11




 HMSA.

                  e.       Act   as an advoeate for provider issues   within HMSA.

                  f.       Educate and ensure that eligible providers understand and comply with

  all HMSA plans, policies, participating agreements and managed care requirements.

                   g.      Enlist non-participating provider's compliance with claims filing and

  managed care requirements.

                   h.      Meet with providers and"/or their office staff, billing consultants and

  vendors to evaluate, educate and assist them with proper claims filing procedures to ensure

  accurate and effrcient claims processing in accord with HMSA's policies, member plan

  certificates and provider agreements.

                   i.      Maintain knowledge and active relationship with other intemal

  deparünents to ensure   HMSA compliance \¡¡ith all provider agreements.

                  j.       Possess fundamental understanding and initiate ofFering of other      HMSA

  services and products (including but not limited to Electronic Data Information, Hawaii Health

  Insurance Network and Provider Info System) that       will   reduce administrative costs, enhance and

  strengthen provider relationship and    loyaþ with HMSA.

           10.     PlaintiffCASAQUIT'S key strength coming into HMSA was

  customerþrofessional and public relations.

           11.     When PlaintiffCASAQUIT was given the opportunity to work for the

  department in dealing with the Providers, Doctors and Facilities, she was told that they would

  review her salary after three months of probation.

            12.    After the three months probationary period, Plaintiff CASAQUIT received           a 3olo



                                                     4
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 5 of 26                            PageID #: 12




 lncrease m pay.

            13.    The3Yo pay increase \ryas extraordinary and not normal procedure for Defendant

 HMSA.

            14.    In January 1996, Plaintiff CASAQUIT was promoted to Dental Field

 Coordinator/Supervisor, Grade 12 by Manager Aaron Kimura.

            15.    The   job description for the HMSA Dental Field Coordinator/Supervisor position

 was substantially similar to the Field Representative position with the exception for being the

  Supervisor for the Field Dental Unit with more responsibility in managing staff and the Dental

 Network.

            16.    In March 2007, the Dental Field Unit employees were notified that HMSA

  would be turning over the Dental Network/Contracting and Servicing to Life Specialty Ventures

  (LSV) and that the current HMSA Dental Field employees will be moving over             as an employee


  of this ne\ü company.

            17.    The Vice President of the Provider Services Department requested to meet with

  Plaintiff CASAQUIT.

             18.   During their meeting the Vice President of the Provider Services Department

  asked   PlaintiffCASAQUIT to consider staying \¡\'ith HMSA.

             19.   The Vice President of the Provider Services Department stated he would offer

  Plaintiff CASAQUIT      a   position like what she currently had in the Dental Unit.

             20.    There was a position for Field Service Coordinator that Plaintiff CASAQUIT

  was going to be offered.

             21.    However, the manager of Contracting and Facility Relations, Mr. Richard


                                                       tr
                                                       J-
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 6 of 26                                PageID #: 13




  Momono, met with Plaintiff CASAQUIT and asked if she would consider applying for the job

  opening in his department.

             22.       The position that Mr. Momono w¿rs referring to in his department was Senior

  Contracting and Facility Relations Consultant, Grade 13.

             23.       Plaintiff CASAQUIT    \¡ras very interested   in   Senior Contracting and Facility

  Relations Consultant, Grade 13 position.

             24.       Plaintiff CASAQUIT applied for Senior Contracting          and Facility Relations


  Consultant, Grade 13 position

             25.       In March 2007, Plaintiff CASAQUIT was hired by HMSA for the Senior

  Contracting and Facility Relations Consultant, Grade 13 position.

             26.       The Senior Contracting and Facility Relations Consultant, Grade 13 position

  Job Summary is as follows:       :



                       a.      Responsible for preparing, examining, analyzing, negotiating and

  revising   facilif   and provider contracts.

                       b.      Serve as the point of cont¿ct for facilities and providers, primarily

  focusing on contractual matters and facilitating resolution for other provider matters in

  accordance to corporate strategy.

                       c.      Act as a liaison between HMSA employees and providers, ensuring

  accurate contracting and timely review and approvaUreconciliation of variations for other

  provider matters.

                       d.      Build and maintain positive relationships with facilities and providers

  through site visits, written and telephonic communications.


                                                        6-
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 7 of 26                       PageID #: 14




             27.   The primary duties and responsibilities for the Senior Contracting and Facility

 Relations Consultant, Grade 13 position are:

                   a.     On all standard and nonstandard contracts, provide redlined

 recommendations and often negotiate directly with customer attomeys or staffuntil consensus

 has been reached.

                   b.     Analyze and review contract language to ensure accuracy and

 consistency with negotiated terms and HMSA policies, procedures and system requirements.

                   c.     V/ork with Legal, Business Integrity, Credentialing and Finance to

 coordinate contractual agreements.

                   d.     Coordination with other HMSA Departments to ensure appropriate

  implantation and administration of facility contracts. This may include, but is not limited to

 working with Finance to ensure adherence to broader finance and risk managements such        as


  revenue recognition, pricing and discounting policies, export controls, etc. May include

  "fi.nancial" engineering and understandinglevaluating economic impact of terms and terrn

  options.

                   e.     .Identification and coordination among external and intemal stakeholders

  for resolving facility provider issues. Maintain contractual records and documentation such      as


  receipt and control of contract correspondence, customer contact information, contractual

  changes, status reports and other documents for all projects. Ensure that signed contracts are

  communicated to all relevant parties to comply with contract terms. Ensure contract close-out,

  extension or renewal.

                   f.      Relations development and facilitate strategic contracting. Develop and


                                                   1-
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 8 of 26                      PageID #: 15




 maintain positive working relationships between facility providers and HMSA. Monitor

 customer satisfaction with HMSA's terms and conditions and contracting practices. Recommend

 changes and contracting strategies to reduce confuactual risk and maximize company savings.

 Support Product ManagemenlMarketing to ensure company products and services are offered

 with appropriate, strategic, and competitive terms.

                   g.     Develop and implement procedures for contract management and

 administration in compliance with company policy. As appropriate, contribute to or influence

 company policies.

                   h.     Develop and prepare regular reports on the status of contraçts and

 negotiations based on detailed anaþsis. Handle on-going provider issues and change

  management.

                   1.     As needed, provide guidance on contract matters to supervisors or other

  operational staff, including training to new project stakeholders and other employees in

  contracting practices and proc.edures.

                   j.      Perform other duties as assigned.

           28.     Plaintiffs key assigned Facilities and Hospitals for the Senior Contracting and

  Facility Relations Consultant, Grade 13 position were:

                   a.      Queens Health Care Systems (Queen's Medical Center, Punchbowl and

  West Oahu, North Hawaii Community Hospital, Molokai General Hospital);

                   b.      Hawaii Health Systems Corporation (Leahi Hospital, Kauai Veterans

  Memorial Hospital, Hilo Medical Center, Kona Hospital, Hale Ho'ola Hamakua,Lanai

  Community Hospital, Kau Hospital and Kahuku Hospital);


                                                   I
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 9 of 26                        PageID #: 16




                  c.       Ohana Pacific Management (Ann Pearl Healthcare, The Villas at     Liliha

 Kupun4 Garden Isle Rehab and Healthcare, Hale Kupuna, Kauai Adult Day Care, Pu'uwai O

 Makaha, Stay at Home Healthcare Services;

                  d.       Ito Healthcare (Pearl City Nursing Home, Kulana Malama, Kokua

 Nurses, Malama Adult Day Care);

                  e.       Diagnostic Laboratory Services;

                  f.       Clinical Laboratory of Hawaii;

           29     Between 2007 - 2017, there were several changes in Conhacting and Facility

 Relations management to whom Plaintiff CASAQUIT reported to:

                  4,.      Mr. James Walsh, VP of Provider Services (retired 2014)

                  b.       Mr. Richard Momono (left to work for Queen's Medical Center 2015)

                  c.       Ms. Katie Akimoto, Assistant VP, Provider Services (she was acting

  Manger while she searched for a new manager)

                  d.       Ms. Rachel Los (left the company 2016)

                  e.       Ms. Lois Li (left company to start her own business 2017)

           30.    On    April 16,2016, PlaintiffCASAQUIT     was seen by Dr. Michael MiharA her

  Primary Care Physician, for moming stiffness ofjoints that she was encountering.

           31.    After several visits, and an evaluation based on laboratory test results, Dr.

  Mihara referred PlaintiffCASAQUIT to Dr. Deryll Ambrosio, a Rheumatologist.

           32.    On    May lA, 20l6,Plaintiff CASAQUIT was diagnosed with Rheumatoid

  Arthritis by Dr. Deryll Ambrosio

           33.    Rheumatoid arthritis is a chronic inflammatory disorder that can affect more


                                                   9
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 10 of 26                               PageID #:
                                     17



 than just a person's    joints

           34.      In some people, the condition also can damage a wide variety of body systems,

 including the skin, eyes, lungs,heart and blood vessels

           35.      An autoimmune disorder, rheumatoid arthritis occurs when the person's

 immune system mistakenly attacks their own body's tissues.

           36.      Unlike the wear-and-tear damage of osteoarthritis, rheumatoid arthritis affects

 the lining of your joints, causing a painful swelling that can eventually result in bone erosion and

 joint deformity.

           37.      The inflammation associated with rheumatoid arthritis is what can damage other

 parts of the body as well.

           38.      While new types of medications have improved treatment options dramatically,

 severe rheumatoid       anhritis can still cause physical disabilities.

           39.      Signs and symptoms of rheumatoid arthritis may include:

                    a.        Tender, warrL swollen joints;

                    b.        Joint stiffness that is usually worse in the momings and after inactivity;

                    c.        Fatigue, fever and weight loss.

           40.      Early rheumatoid arthritis tends to affect a person's smaller joints first -

 particularly the joints that attach the fingers to the hands and toes to the feet.

           41.      As the disease progresses, symptoms often spread to the wrists, knees, ankles,

 elbows, hips and shoulders.

           42.      In most cases, symptoms occur in the same joints on both sides of one's body

           43.      About 40 percent of the people who have rheumatoid arthritis also experience


                                                        10
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 11 of 26                         PageID #:
                                     18



 signs and symptoms that don't involve the joints

          44.    Rheumatoid arthritis can affect many non-joint structures, including:

                 a.      Skin;

                 b.      Eyes;

                  c.     Lungs;

                  d.     Heart;

                  e.     Kidneys;

                  f.     Salivary glands;

                  o
                  Þ'     Nerve tissue;

                  h.     Bone ma:row; and

                  i.     Blood vessels.

          45      Rheumatoid arthritis signs and symptoms may vary in severity and may even

 come and go.

           46.    Periods of increased disease activity, called flares, alternate with periods   of

 relative remission - when the swelling and pain fade or disappear.

          47.     Over time, rheumatoid àrthritis can cause joints to deform and shift out of place.

          48.     PlaintiffCASAQI-IIT would have flare ups occasionally, which included fatigue,

 fever and joint problems,   difftcuþ sitting   and getting up and walking. W

           49.    PlaintiffCASAQUIT and other HMSA employees could work from home If

 approved by the employee's immediate Manager.

           50.    Plantiff CASAQUIT'S manager Raquel Los and Lois Li approved Plantiff

 CASAQUIT for working from home if Plaintiff CASAQUIT could still do her computer and


                                                    t- l_
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 12 of 26                            PageID #:
                                     19



 telephonic work.

          51.       If not, PlaintiffCASAQUIT would    be required to request to take a sick leave.

          52.       Plaintiff CASAQUIT'S average sick days taken was about two to three days per

 month.

          53.       On May 2016 through May 2017, a completed Family Medical Leave         of

 Absence form WH-380-E was completed by Dr. Deryll Ambrosio for the period of May 10,2016

 through May 20,2017.

          54.       This form was later renewed from May 2017 through May 20,2018.

          55.       On April 29,2016, Plaintiff CASAQUIT saw Dr. Michael Mihara for chrqnic

 nasal congestion in which he referred me to Ear, Nose   & Throat (ENT) Specialist, Dr.    James Lee.

          56.       PlaintiffCASAQUIT was treated by Dr. James Lee for sinus infections and

 chronic nasal congestions for a period of about 12 months.

          57.       Dr. James Lee decided to do a CT Scan on May 22,2017 of Plaintiff

 CASAQUIT'S sinus area.

          58.       Dr. James Lee requested the CT scan to ensure that Plaintiff CASAQUIT'S

 sinus cavity was clear

          59.       Dwing this   process, a tumor was found in   Plaintiff CASAQUIT'S brain which

 attachedonto the Pituitary Gland.

          60.       An MRI was performed on June 4, 2017, which confirmed that Plaintiff

 CASAQUIT had a 6mm Non-functioning Pituitary Gland Adenoma tumor.

          61.       On June 7,2017,Plaintiff CASAQUIT was referred to aNeuro Surgeon

 Specialist, Dr. Eric Oshiro


                                                  72
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 13 of 26                           PageID #:
                                     20



          62.      An MRI   \¡,/as   performed, which confirmed that Plaintiff CASAQUIT had a 6mm

 Non-functioning Pituitary Gland Adenoma tumor.            .



          63.      The pituitary gland is a pea-sized gland at the base of a person's brain.

          64.      The pituitary is the "master control gland" - it makes hormones that affect

 growth and the functions of other glands inthe body.

          65.      \Mith pituitary disorders, a person often has too much or too little of one of the

 hormones in the body

          66.      Injuries can cause pituitary disorders, but the most common cause is a pituitary

 tumor

          67       Pituitåry tumors are abnormal growths in the pituitary gland.

          68       Such tumors are almost always benign (not cancerous) but can cause hormonal

 imbalances and interfere with the normal frurction of the pituitary gland.

           69.     There are two types of pituitary tumors: secretory (which make hormones) and

 non-secretory (which don't make hormones)

          70.      Secretory tumors can cause vanous problems depending on the hormone that the

 tumor produces.

          71.      Non-secretory tumors, if they become large, can cause problems by pressing

 against the pituitary gland or the brain. T

          72.      his pressure can interfere with normal pituitary function. Tumors less than I

 centimeter (cm) in size are called microadenomas, which rarely cause problems.

          73.      Macroadenomas (1 cm or larger) are more likely to press on the pituitary or

 nearby structures.


                                                     1-3
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 14 of 26                           PageID #:
                                     21



           74.   Symptoms of pituitary tumors vary depending on whether they are caused by the

 tumor mass or hormonal changes (either too much or too little hormone).

           75.   The symptoms also vary from personto person.

           76.   The list of possible symptoms is long.

           77.   Symptoms of tumor mass pressure can include headaches and trouble seeing,

 especially problems with peripheral vision.

           78.    S¡rrnptoms of low pituitary hormones include fatigue, dizziness, dry skin,

 inegular periods in women, and sexual dysfunction in men.

           79.    Other symptoms depend on the hormone that is affected. ACTH-producing

 tumors can cause Cushing's disease.

           80.    Growth hormone-producing tumors can cause acromegaly.

           81.    Prolactin-producing tumors can cause inegular or absent menstrual periods in

 women.

           et     They can also cause a \A'oman's breasts to make milk, even   if   she's not pregnant.


           83.    In men, these tumors can cause sexual dysfunction and breast enlargement.

           84.    These conditions can have serious health risks.

           85.    Treatment of pituitary tumors depends on the type of tumor, how large it is,

 what symptoms it is causing, and the patient's age and overall health.

           86.    On July 14,2017,Plaintiff CASAQUIT met with Ms. Jayme Puu at the Kapolei

 office.

           87.    Plaintiff CASAQUIT informed Ms. Puu of her current finding of tumor in the

 Pituitary Gland discovered through CT scan on May 2017.


                                                 T4
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 15 of 26                            PageID #:
                                     22



          88.     On August 2018, Mr. Greg Schlais was hired as a Director of Facility and

 Contracting Unit.

          89.     Mr. Schlais assumed the manager duties of PlaintiffCASAQUIT'S department

 temporarily until a new one was hired.

          90.     The HMSA building went under renovations.

          91.     Each floor had scheduled to go through construction schedules in which

 deparhnents needed to be moved out.

          92.     \Mhen Plaintiff CASAQUIT'S department was next to move, Ms. Puu, VP of PS

 Operations asked for volunteers to move to the Kapolei building.

          93.     There was a total of 5 staff that lived on the V/est side of Oahu (hereinafter

 "Westside") who volunteered.

          94.     Working in the Kapolei office was very convenient, daily commute time of

 l0-15 minutes to work versus one hour or more commute to town.

           95.    Ms. Puu lived on the same area (Westside) also appreciated that she could work

 in this office occasionally (at least once or twice a week).

           96.       Ms. Puu showed a lot of compassion to those who lived on the'Westside.

 Plaintiff CASAQUIT worked at the Kapolei office until the new Provider Service floor

 completed its renovation.

           97.       Sometime in September 2017, HMSA decided to rent out two and a half floors

 from the 1601 Kapiolani Boulevard office building.

           98.       With this decision, Provider Services Department   \ryas one   of the departments

 that was chosen to be re-located in this building.


                                                   Itr
                                                   IJ
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 16 of 26                         PageID #:
                                     23



          99.        Ms. Puu requested that all the Provider Services Deparknent staff be moved into

this office space.

          100.       Kapolei staffwere included in the move.

          101. In October 2017,the Kapolei staff was permanently moved fulItime          at the 1601

 Kapiolani office building.

          102. ln December 7,2017, Mr. Greg Schlais, Director of Provider Services and
 Jayme Puu, VP of Provider Services, called a meeting with the three Senior Facility and

 Contracting Consultants

                     a.     Rose Oishi (30 years of service)

                     b.     Susana Casaquit (23 years of service)

                     c      Kathleen Locke (2 years of service)

          103. All tlree were notified that their jobs have been eliminated.
           104.      A memorandum dated December 7,2017 was presented to all three stating the

 st1llê


           105. All three employees, including      but not limited to Plaintiff CASAQUIT, were

 told that they would be given the first chance to apply for the newly created positions before they

 posted the positions outside of the Facility and Relations Unit.

           106.      The three Senior Facility and Contracting Consultants all applied for the same

 newly created job positions of a Provider Contracting Manager and Facility Relations and

 Contracts Coordinator.

           I07. The Job Description that was presented to the three of us only indicated Physical
 Demands:


                                                    I6
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 17 of 26                              PageID #:
                                     24



                     a.    Definition of Physical abilities necessary to perform the essential

 function of the job:

                            i.     Frequent: sitting, finger dexterity, seeing, hearing, speaking;

                            ii.    Occasional: standing, walking, reaching at and below should level,

 ascending/descending stairs, stopping/bendinglkneeling;

                            iii.   As needed: squatting, pushing/pulling; carrying light objects;

 reaching above shoulder    level;                               't


                            iv.    Typically operates computer, typewriter; calculator, copier,

 facsimile and telephone.

           108.      On December I 0, 2017 , Plaintiff CASAQUIT sent her application for the

 Provider Contracting Manager position to Kelly Fritz, Human Resources Provider Services

 Recruiter.

              109.   On December !2,2017,Greg Schlais, Manager sent email acknowledging

 receipt of the applications from the three applicants.

              110.   On December 18, 2017, PlaintiffCASAQUT met with Mr. Schlais to interview

 for the position she applied for.

              111.   On January 4,2018, Mr. Schlais met with the three candidates individually.

              ll2.   Mr. Schalais met with and informed Ms. Rose Oishi that       she was hired for the


 Provider Relations Manager position.

              113.   Mr. Schalais met with and informed Ms. Kathleen Locke that        she was hired   for

 the Facility and Contracting Coordinator position.

              114.   Mr. Schalais met with and informed Plaintiff CASAQUIT          she was not chosen



                                                      71
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 18 of 26                               PageID #:
                                     25



for the position that she applied for.

            115. Mr. Schalais did not give PlaintitrCASAQUIT a specific           reason why   Plaintiff

 CASAQUT was not chosen

            116.    Instead,   Mr. Schlais just kept apologizing to Plaintiff CASAQUIT and saying

 sorry.

            ll7.    PlaintiffCASAQUIT was not told         she was not qualified for the position by   Mr.

 Schlais.

            118.    Plaintiff CASAQUIT was not chosen for the position        due to her medical


 condition and perceived disability by Defendant HMSA.

            119.    Defendant HMSA waited until December 2017 to announce the elimination              of

 Plaintiff CASAQUIT'S position to avoid civil liability and responsibility for their termination of

 PlaintiffCASAQUIT.

            120.    Defendant HMSA knew or should have know that Plaintiff CASAQUIT was

 highly qualified for the position that the declined to hire her for.

            12I.    PlaintiffCASAQUIT'S last day of work for Defendant HMSA             as indicated   by

 the December 7,2017 memorandum was March             l,   2018.

            122. On January 31, 2018, PlaifrtiffCASAQUIT viewed the HMSA.com
 employmenVjob website and found the Job Descrþion for the same position she applied for.

            123.    In the job description document online, the Physical Demands/Requirements

 was not stated.

             124.   The physical demands/requirement that had been placed in the job description

 earlier was designed to specifically target Plaintiff CASAQUIT to give Defendant HMSA


                                                     18
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 19 of 26                         PageID #:
                                     26



reasons not to hire her.

           125.    Once Plaintiff CASAQUIT left Defendant HMSA'S employment, Defendant

 HMSA no longer had any reason to place the physical demand/requirements in the job

 description.

           126. In the 23 years of employment        with HMSA, PlaintiffCASAQUIT only had

 positive annual reviews given to her by her managers which were approved by the Vice

 Presidents in charge   ofher departrnent.

           127.    On January 17,2018, PlaintiffCASAQUIT was admitted to Queen's Medical

 Center West Oahu Emergency Departrnent

           128. PlaintiffCASAQUIT            went to the emergency room for low blood pressure,

 hypotension and pituitary adenoma.

           129. Plaintiff CASAQUIT           felt very weak, had difücuþ breathing and experienced

 cold chills.

           130.    PlaintiffCASAQUIT was subsequently release from the emergency room after

 over 24 hours of monitoring and treatment.

           131.    PlaintiffCASAQUIT was out on sick leave for this condition until February      5,


 2018, when she returned to work.

            132.   On January 25,2018, a meeting with Janice Quiban, HR representative was

 requested by   Plaintiff CASAQUIT.

            133.   PlaintiffCASAQUIT was presented \¡¡ith a memo describing an overview of her

 retirement benefits.

            134. Ms. Quibane infomred Plaintiff        CASAQUIT that she was considered    a retiree



                                                     19
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 20 of 26                        PageID #:
                                     27



 \ /ith HMSA due to her 23.3 years of service and her age of termination.

          135.    On March 1,2018, Plaintiff CASAQUIT met with Janice Quiban for my final

 exit to tum in her company and parking badges, to receive her last pay check and to confirm the

 retirement document's due date for submission.

          136.    Sometime in May 2018, Plaintiff CASAQUIT spoke with Rose Oishi who

 informed her that after Plaintiff CASAQUIT departed from HMSA, a new male person was hired

 from the mainland for the ProviderNetwork Manager position.

          137.    Later, PlaintiffCASAQUIT again spoke with Rose Oishi who informed her that

 another position was opened for Provider Network Manager and that another male applicant was

 hired.

           138. In committing     the above acts and omissions, Defendants acted wantonly and/or

 oppressively and/or with such malice as implies a spirit of mischief or criminal indifference to

 civil obligations and/or there has been some wilful misconduct that demonstrates that entire want

 of care which would raise the presumption of a conscious indifference to consequences,

 justifuing an award of punitive damages in an amount to be proven at trial.

           139.   Plaintiff was given aNotice of Right to Sue letter from the EEOC relating to

 this case dated lune 4,2019

           140.   This lawsuit was timely filed within the time frame outlined in the June 4, 2019

 Notice of Right to Sue letter from the EEOC.




           141. Plaintiffrealleges and incorporates by reference    paragraphs   I through 140 as if

 said paragraphs were   fully set forth herein.


                                                  20
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 21 of 26                           PageID #:
                                     28



          I42.    The above acts by Defendants with respect to Plaintiff constituted a violation     of

the Americans with Disabilities Act of 1990, as amended.

          143.    As a result of the aforementioned wrongfrú, unlawfi.rl, and illegal acts and"/or

omissions of Defendants as alleged herein, Plaintiff suffered special and general damages in an

 amount to be proven at trial.

     COUNT     II: VIOLATION           OF TITLE      VII OF THE CIVIL RIGHTS ACT OF 1964

          144.    Plaintiffrealleges and incorporates by reference paragraphs    1   through 143 as if

 said paragraphs were   fully    set forth herein.


           145.   The above acts by Defendants with respect to Plaintiff constituted a violation     of

 Title VII of the Civil Rights Act of 1964.

           116.   As a result of the aforementioned wrongfi.rl, unlawful, and illegal acts and/or

 omissions of Defendants as alleged herein, Plaintiffsuftered special and general damages in an

 amount to be proven at trial.

     COUNT     III: WOLATION            OF AGE DISCRIMIN.A.TION IN EMPLOYMENT ACT

           147.   Plaintiffrealleges and incorporates by reference paragraphs    1   through I97 asif

 said paragraphs were   firlly   set forth herein.


           148. The above acts by Defendants with respect to Plaintiff constituted a violation of
 the Age Discrimination in Emplo¡rment Act of 1967.

           149.   As a result of the aforementioned wrongful, unlawful, and illegal acts and"/or

 omissions of Defendants as alleged herein, Plaintiff suffered special and general damages in an

 amount to be proven at trial.




                                                       27
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 22 of 26                                   PageID #:
                                     29



      COUNT IV: VIOLATION OF HA\ilAII REVISED STATUTES SECTION 378-2

          150.    Plaintiffrealleges and incorporates by reference paragraphs I through 149 as if

 said paragraphs were    fully set forth herein

          151. The above acts by Defendants            with respect to Plaintiff constituted   a   violation of

 Hawaii Revised Statutes Section 378-2.

          152.    As a result of the aforementioned wrongful, unlawfrrl, and illegal acts and"/or

 omissions of Defendants as alleged herein, Plaintiff suffered special and general damages in an

 amount to be proven at trial.

    COUNT V: VIOLATION OF HA\ilAII \WHISTLEBLOWER'S PROTECTION ACT

          153. Plaintiffrealleges and incorporates by reference           paragraphs 1 through 154 as       if
 said paragraphs were    firlly   set   forth herein

           154.   The above acts by Defendants with respect to Plaintiff constitute a violation            of

 the Hawaii Whistleblower's Protection           Act Hawaii Revised   Statutes Section 378-62.

           155. As a result of the aforementioned wrongfirl,          unlawfirl, and illegal acts and/or

 omissions of Defendants as alleged herein, Plaintiff suffered special and general damages in an

 amount to be proven attnaT.

           WHEREFORE, Plaintiff respectfully prays for judgment in his favor and against

 Defendants   jointþ   and severally, as follows:

           A.     For general damages in amount to be shown at trial;

           B.     For special damages in an amount to be shown at trial;

           C.     For punitive and./or exemplary damages in an amount to be shown at hial; and

           D.     For attorneys' fees, costs, prejudgment and post-judgment interest and such


                                                        22
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 23 of 26                       PageID #:
                                     30



other and further relief both legal and equitable as the Court deems just and necessary under the

circumstances.

         DATED: Honolulu, Hawaii,          l.ijï '' î   ¡ij19


                                                                                      ¡



                                                                   JA
                                                                 H.
                                                        Attorneys for
                                                        SUSANA              UIT




                                                 23
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 24 of 26             PageID #:
                                     31



                    IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                      STATE OF HAWAII

 SUSANA R. CASAQUIT,                            )    crvrl,No. 1q-1-1184-08
                                                )     fNon-Motor Vehicle Tort]
               Plaintiff,                       )
                                                )    DEMAND FOR ruRY TRIAL
        vs.                                     )
                                 )
 HAWAII MEDICAL SERVICE          )
 ASSOCIATION; AND DOE DEFENDANTS )
 1-100,                          )
                                 )
                Defendants.                      )
                                                 )

                                DEMAND FOR JURY TRIAL

        Plaintiff hereby demands trial by jury on all issues so triable.
                                                    '¿*tï
        DATED: Honolulu, Hawaii,          i."¡$ ;'?
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 25 of 26                              PageID #:
                                     32



                         IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                          STATE OF HAV/AII

 SUSANA R. CASAQUIT,                                )   crvrl,No. 19-1-Lt8 4-08
                                                    )    fNon-Motor Vehicle Tort]
                    Plaintifl                       )
                                                    )    SUMMONS
             VS                                     )
                                                    )
 HAWAII MEDICAL SERVICE          )
 ASSOCIATION; AND DOE DEFENDANTS )
 1-100,                                             )
                                                    )
                    Defendants.                     )
                                                    )

                                              SUMMONS

 STATE OF HAWAII

 TO:         THE DEFENDANTS

             YOU ARE HEREBY SUMMONED and required to file with the court and serve upon

 Plaintiff   s attorneys, whose address is stated above, an answer to the Comptraint   which is

 herewith served upon you, within 20 days after service of this summons upon you, exclusive          of

 the day of service.

             If you fail to make your answer within the twenty day time limit, judgment by default

 will   be taken against you for the relief demanded in the Complaint.


             This Summons shall not be personally delivered between 10:00 p.m. and 6:00 a.m. on

 premises not open to the general public, unless a judge of the above-entitled Court permits, in

 writing on this Summons, personal delivery during those hours

             A failure to obey this Summons may result in an entry of default and default judgment
Case 1:20-cv-00420-JAO-KJM Document 1-2 Filed 10/02/20 Page 26 of 26              PageID #:
                                     33



 against the disobeying person or party.

          DATED: Honolulu, Hawaii,

                                                                 ù)

                                                      N. ANAYA
                                                                 g    SEAL   -t

                                           CLERK OF THE ABOVE-




                                             2
